Citation Nr: 0844660	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to January 
1978, from August 1978 to July 1980, and from March 1981 to 
July 1984.  The veteran served in the Army Reserves from July 
1984 to April 1991.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Augusta, Maine.  The veteran's claims file comes 
from the VA Regional Office in Detroit, Michigan (RO).  This 
case was remanded by the Board in June 2005 and May 2007 for 
additional development.


FINDING OF FACT

The preponderance of the medical evidence of record does not 
show that the veteran's currently diagnosed heart disorder is 
related to active military service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2003 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in July 
2005 and June 2007, after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records 
and VA medical treatment records have been obtained.  The 
veteran has specifically stated that he has never been 
treated by a private physician for his heart disorder.  A VA 
examination and a VA medical opinion were provided to the 
veteran in connection with his claim.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.

The May 2007 Board remand specified that the RO must obtain 
copies of all VA medical records from the VA Medical Centers 
(VAMC) in Saginaw, Michigan and Ann Arbor, Michigan.  While 
the evidence of record does not show that the RO ever made a 
records request from the Ann Arbor VAMC, a proper request was 
made to the Saginaw VAMC in June 2007.  In response, the 
Saginaw VAMC provided copies of all available medical records 
for the requested time period, including the records from the 
Ann Arbor VAMC.  Accordingly, VA's duty to assist has been 
satisfied in regard to obtaining the veteran's medical 
records from the Ann Arbor VAMC.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including heart 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that in a June 
1973 medical report, the veteran complained of chest pain for 
the previous 2 weeks.  The veteran stated that he 
occasionally got pain which started in the left upper 
quadrant and usually seemed to shoot up the anterior chest or 
to the left shoulder.  The veteran stated that it usually 
occurred in the evening while resting in bed after dinner.  
On physical examination, the veteran's heart was negative for 
abnormalities.  The impression was probable indigestion.

A March 1976 radiographic report stated that on views of the 
veteran's chest there was no active cardiopulmonary 
abnormality.  A November 1976 radiographic report stated that 
the veteran complained of chest pain.  Views of the veteran's 
chest showed the heart and great vessels were of normal size 
and configuration.  An April 1977 radiographic report stated 
that on views of the veteran's chest there was no active 
cardiopulmonary abnormality.  In a May 1977 medical report, 
the veteran complained of chest pains.  The assessment was 
possible tonsillitis.  A May 1981 radiographic report stated 
that views of the veteran's chest showed a normal heart.

In a November 1981 medical report, the veteran complained of 
sharp chest pain in the center of his chest with steady pain 
the in the lower chest area.  The veteran stated that he had 
pain off and on for years and had physical therapy on his 
chest in the Navy.  The veteran was referred to another 
physician, at which time he complained of chest pain for the 
previous 2 years.  He described the pain as intermittent and 
dull without radiation.  He reported that it was provoked by 
work.  The veteran denied a history of chest injury, 
paroxysmal nocturnal dyspnea, and cyanosis.  The veteran 
reported occasional shortness of breath with no orthopnea.  
On observation, the veteran's first heart sound (S1) and 
second heart sound (S2) were within normal limits.  The 
veteran's heart had regular rate and rhythm.  The veteran had 
parasternal wall tenderness.  The impression was musculo-
skeletal pain.  The examiner noted in the plan that the 
complaint was probably orthopedic in nature.

In an April 1982 medical report, the veteran complained of 
constant chest pain with "some sharp pain."  The report 
stated that the veteran was seen by a physician on November 
18, 1981, at which time x-rays were taken.  The veteran 
stated that the physician told him at that time the he had an 
"in-growth bone in [his] chest."  The veteran stated that 
he had chest pains when he did "hard physical activities."  
The assessment was chest pain possibly due to in-growth bone.  
An undated medical report on the same page as the April 1982 
medical report stated that the veteran complained of mid-
sternal, intermittent, non-radiating, sharp chest pain which 
was worsened by exercise.  The veteran stated that the chest 
pain lasted for approximate 5 to 10 minutes.  On physical 
examination, the veteran's heart was within normal limits and 
of regular rate and rhythm.  The assessment was chest pain 
musculo-skeletal pain.

In a March 1983 medical report, the veteran had multiple 
complaints, including difficulty breathing and chest pains.

After separation from military service, a December 1991 VA 
medical report stated that the veteran complained of chest 
pain in the middle of his chest in the morning and evening.  
The veteran reported no history of heart disease.  On 
physical examination, the veteran's heart rate was normal.  
The assessment was alteration in comfort.  A subsequent 
diagnosis was chest pain, rule out myocardial infarction.

Multiple May 1992 VA medical reports noted that the veteran 
complained of epigastric pain for the previous month and a 
half.  On physical examination, no heart abnormalities were 
noted.  The diagnosis was atypical chest pain.


In a July 1992 VA medical report, the veteran complained of a 
4 month history of substernal/epigastric chest pain.  The 
assessment was angina and atypical chest pain.

An August 1992 VA discharge summary stated that the veteran 
complained of "intermittent anginas since 1982, mostly with 
exertion.  This has progressed to anginal pain one to seven 
times a day for the last five months."  The summary stated 
that during the veteran's hospital course, he underwent a 4-
vessel coronary artery bypass.  The diagnosis was coronary 
artery disease.  The medical evidence of record shows that 
various heart conditions have been consistently diagnosed 
since August 1992.

A December 2005 VA heart examination report stated that the 
veteran's claims file was available and had been reviewed.  
The veteran stated that "his onset of cardiac events, of 
which he was aware, was in 1991.  He had no previous 
treatment for any cardiac condition until 1991."  The 
veteran complained of occasional chest discomfort.  On 
physical examination, the veteran's heart had regular sinus 
rhythm, without murmurs or gallops.  There was no jugular 
venous distention.  The diagnosis was coronary artery disease 
with coronary artery bypass graft and stent placement.  The 
examiner stated

[i]t is the medical opinion of the 
examining physician, with the information 
available to me at this time, that it is 
not as likely as not that the veteran's 
coronary artery disease is related to the 
veteran's active duty service.  The 
opinion is based on the review of the 
[claims] file, history, and clinical 
exam.  Very significant contributing 
factors to [the veteran's] coronary 
artery disease are his hyperlipidemia, 
smoking history, and a positive family 
history of heart disease along with 
obesity.

It is not as likely as not that the 
veteran's coronary artery disease is 
related to the veteran's active duty 
service.


An April 2007 memorandum from a private physician stated that 
the physician had reviewed the veteran's claims file and 
pertinent medical records.  The examiner summarized the 
veteran's relevant medical records and stated

the medical evidence of record indicates 
that the veteran had episodes of chest 
pain during service that had progressed 
from non-exertional to exertional; the 
latter is considered an anginal 
equivalent until proven otherwise.  A 
full cardiac evaluation to include stress 
testing was not performed at that time.  
Approximately 10 years later, he was 
diagnosed with 4-vessel coronary artery 
disease requiring coronary artery bypass 
graft.  Given the pathophysiology of 
coronary artery disease and the age of 
the veteran at the time that he was 
diagnosed with such advanced disease, I 
must conclude that it is at least as 
likely as not that the exertional chest 
pain that was experienced during service 
was an early indicator of the veteran's 
coronary artery disease which result[ed] 
in the need for surgical intervention ten 
years later.

A July 2008 VA medical opinion stated that the veteran's 
service medical records and VA medical records had been 
reviewed.  The examiner stated that it was less likely than 
not that the veteran's heart disorder was caused by or a 
result of the veteran's military service.  The rationale 
given was "supporting medical literature evidence[s] a 
causal relationship between hyperlipidemia, tobacco abuse and 
obesity in regards to coronary artery disease.  In addition 
[the veteran] has a positive family history of heart 
disease."

The preponderance of the medical evidence of record does not 
show that the veteran's currently diagnosed heart disorder is 
related to active military service.  While the veteran's 
service medical records include in-service complaints of 
chest pain, these symptoms were ascribed to orthopedic 
disorders, and a heart disorder was never diagnosed.  In 
addition, while the veteran has a current diagnosis of a 
heart disorder, there is no medical evidence of record that 
it was diagnosed prior to August 1992, over 8 years after 
separation from active military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Furthermore, the preponderance of the medical evidence of 
record does not show that the veteran's currently diagnosed 
heart disorder is related to military service.  While the 
veteran has repeatedly claimed that he has consistently 
experienced chest pain since military service, in VA medical 
reports dated in May 1992, July 1992, and August 1992, he 
specifically reported that the chest pain he was experiencing 
at that time had begun only several months before.  This is 
consistent with the veteran's statements in the December 2005 
VA heart examination report, when he reported that his 
cardiac symptoms began in 1991.

There are three medical reports which provide etiological 
evidence regarding the veteran's currently diagnosed heart 
disorder.  Of these, the only medical report which relates 
the veteran's heart disorder to military service is the April 
2007 memorandum from a private physician.  While this report 
specifically states that the veteran's currently diagnosed 
heart disorder is related to military service, the physician 
provided this opinion based exclusively on a review of the 
veteran's claims file.  There is no evidence of record that 
the private physician ever conducted a physical examination 
of the veteran or indeed ever spoke to him.  There is also no 
evidence of record that the private physician ever considered 
the etiological impact of the veteran's other risk factors, 
including his nonservice-connected hyperlipidemia, obesity, 
history of smoking, and family history of heart disease.  
None of these factors were mentioned in the April 2007 
memorandum.

In contrast, the VA physician who conducted the December 2005 
VA heart examination report and who wrote the July 2008 VA 
medical opinion not only reviewed the veteran's claims file, 
but also conducted a physical examination of the veteran.  
After these results, the examiner concluded that the 
veteran's heart disorder was not likely related to his period 
of active military service and instead indicated that it was 
due to the "[v]ery significant contributing factors" listed 
above.  This conclusion was arrived at not only in December 
2005, at which time the physical examination was conducted, 
but also in July 2008, after further medical evidence had 
been associated with the claims file.  This additional 
medical evidence was never considered by the physician who 
wrote the April 2007 memorandum.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed heart disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed heart disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the preponderance of the medical evidence of record does not 
show that the veteran's currently diagnosed heart disorder is 
related to active military service.  As such, service 
connection for a heart disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


